IN THE SUPREME COURT OF
               CALIFORNIA

                EDWARD STANCIL,
                     Petitioner,
                         v.
    THE SUPERIOR COURT OF SAN MATEO COUNTY,
                    Respondent;
             CITY OF REDWOOD CITY,
               Real Party in Interest.

                           S253783

            First Appellate District, Division Four
                           A156100

              San Mateo County Superior Court
                       18UDL00903



                         May 3, 2021

Justice Cuéllar authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Liu,
Kruger, Groban and Jenkins concurred.
               STANCIL v. SUPERIOR COURT
                            S253783


              Opinion of the Court by Cuéllar, J.


      Because tenants and landlords have differing interests,
they can disagree sharply about the nature of their relationship
and sometimes engender disputes that end up in court. When
that happens, certain sections of the Code of Civil Procedure —
commonly known as the Unlawful Detainer Act (Code Civ. Proc.,
§§ 1159–1179a1) — govern the procedures for resolving many of
the most common legal disputes between landlords and tenants.
In particular, the Unlawful Detainer Act addresses a
fundamental issue in the landlord-tenant relationship: a
tenant’s peaceful possession of real property leased from a
landlord. Given society’s interest in swiftly resolving the
balance between a tenant’s right to enjoy leased real property
without disturbance and a landlord’s right to ownership income,
unlawful detainer actions advance quickly — and the relevant
statutes impose shorter procedural timelines than the ones
governing other civil actions. These proceedings are limited in
scope and demand strict adherence to the statutes’ procedural
requirements. At the center of this dispute is the use of a motion
to quash service of summons under section 418.10 to challenge
an unlawful detainer complaint.
      The landlord in this case is the City of Redwood City (the
City), which operates Docktown Marina (Docktown). The City

1
     Subsequent unspecified statutory references are to the
Code of Civil Procedure.


                                1
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


filed a complaint in unlawful detainer against a tenant of
Docktown, Edward Stancil. In response, Stancil filed a motion
to quash service of summons, relying on Delta Imports, Inc. v.
Municipal Court (1983) 146 Cal.App.3d 1033, 1036 (Delta
Imports), in which the Court of Appeal concluded that a “motion
to quash service is the only method by which the defendant can
test whether the complaint states a cause of action for unlawful
detainer and, thereby supports a five-day summons.” The City
opposed the motion to quash, relying on a more recent case,
Borsuk v. Appellate Division of Superior Court (2015) 242
Cal.App.4th 607 (Borsuk), which disagreed with this statement
in Delta Imports. We granted review to decide whether a
defendant may use a motion to quash service of summons
pursuant to section 418.10 to challenge a complaint on the
ground that it fails to state a cause of action for unlawful
detainer.
       What we conclude is that a defendant may not use a
motion to quash service of summons to dispute the truth of the
allegations contained in an unlawful detainer complaint.
Rather, a motion to quash under section 418.10, subdivision
(a)(1) is a limited procedural tool to contest personal jurisdiction
over the defendant where the statutory requirements for service
of process are not fulfilled. In the unlawful detainer context, a
defendant may contest personal jurisdiction where the five-day
summons specific to unlawful detainer actions is not supported
by a complaint for unlawful detainer. Such instances are
unusual, and arise only where the summons is served alongside
a complaint for a completely different cause of action (e.g.,
breach of contract) or a complaint that fails to allege the
allegations necessary to assert the defendant is guilty of
unlawful detainer as specified in the relevant subdivision of


                                  3
                 STANCIL v. SUPERIOR COURT
                 Opinion of the Court by Cuéllar, J.


section 1161. In these rare and limited circumstances, a
defendant may use a motion to quash to challenge the unlawful
detainer five-day summons as improper. But no defendant may
use a motion to quash service of summons as a means of
disputing the merits of the unlawful detainer complaint’s
allegations or to argue the plaintiff failed to comply with the
pleading requirements specific to unlawful detainer actions set
out in section 1166.
      Here, the superior court correctly found that Stancil
improperly lodged his motion to quash to dispute the truth of
the City’s allegations concerning its legal relationship with
Stancil. A defendant who disputes the veracity of an allegation
in a complaint can file an answer to the complaint. (§ 430.10,
subd. (b).) But because a motion to quash is not the proper
procedure to litigate the merits of an unlawful detainer claim,
we affirm the Court of Appeal’s denial of writ relief from the
superior court’s order denying Stancil’s motion to quash.
                                 I.
      On September 21, 2018, the City filed a summons and
complaint in unlawful detainer against Stancil. The complaint
alleged that in July 2013, the City as operator and manager of
Docktown, gave Stancil the right to use a berth for residential
purposes. The original term of the “Live Aboard Rental
Agreement” was for 12 months; after expiration of the initial
term, the agreement renewed on a month-to-month basis,
terminable by the City upon 60 days’ notice.
      In December 2016, the City Council of Redwood City
adopted the “Docktown Plan,” which provided relocation
assistance to eligible Docktown residents through financial
assistance and relocation advisory services, and also detailed


                                 4
                  STANCIL v. SUPERIOR COURT
                 Opinion of the Court by Cuéllar, J.


the process for terminating residential use at Docktown. Some
Docktown residents accepted the relocation benefits and
assistance, but others — including Stancil — remained.
      The City served Stancil a 60-day notice to quit and
surrender possession of the premises pursuant to sections 1946
and 1946.1. Stancil refused to surrender the premises during
the 60-day period, so the City filed a complaint for unlawful
detainer, requesting judgment for possession and damages for
each day Stancil remained in the berth at the fair value rate of
$17.19 per day.
      In response, Stancil filed a motion to quash under section
418.10. Stancil argued only the port department — and not the
City — had jurisdiction over Docktown and authority to sue him
in unlawful detainer. Relying on Delta Imports, Stancil asserted
that a motion to quash was the proper procedure to raise a
challenge on these grounds.
     In its opposition, the City argued that a motion to quash
may only be used to challenge personal jurisdiction and cannot
be used to attack a complaint for failure to state a claim. The
City maintained that Borsuk expressly disapproved Delta
Imports and controlled.
       Following a hearing on the motion, the superior court
denied Stancil’s motion to quash and concluded his challenge to
the City’s complaint had to be raised on demurrer. Stancil
requested an immediate stay, which the Appellate Division of
the Superior Court of San Mateo County denied. Stancil then
filed a petition for writ of mandate and prohibition challenging
the superior court’s order in the Court of Appeal, which was
summarily denied. He subsequently filed a petition for review
with this court, which we granted, limiting the issue for our


                                 5
                  STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


determination to whether a motion to quash service of summons
is the proper remedy to test whether a complaint states a cause
of action for unlawful detainer.
                                 II.
      The parties in this case disagree about how an unlawful
detainer defendant may use a motion to quash service of
summons under section 418.10, subdivision (a)(1). Stancil
argues a defendant may use a motion to quash to challenge
personal jurisdiction where an unlawful detainer complaint is
defective in any manner, including when an allegation in the
complaint is not true. In contrast, the City contends a motion to
quash is not the proper procedure to challenge whether an
unlawful detainer complaint states a cause of action. We resolve
this disagreement by first considering the distinctive role of
motions to quash service of summons in our system of civil
procedure, before turning to unlawful detainer actions.
                                  A.
      Ordinarily, a court gains jurisdiction over the defendant
from the time the defendant is served with a copy of the
summons and the complaint on which it’s based, as required
under the Code of Civil Procedure. (§§ 410.50, 412.20; Honda
Motor Co. v. Superior Court (1992) 10 Cal.App.4th 1043, 1048
(Honda Motor Co.); Stamps v. Superior Court (1971) 14
Cal.App.3d 108, 110.) The summons provides the defendant
notice that the action described in the accompanying complaint
has been filed against them in court. A valid summons must
contain information such as the title of the court in which the
action is pending, the names of the parties, and a direction that
the defendant file a written pleading in response to the
complaint within 30 days after the summons is served. (§


                                  6
                  STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


412.20, subd. (a).) In the distinctive context of unlawful
detainer, the summons must also adhere to section 1167, which
subjects defendants to a drastically abbreviated, five-day
response time. (§ 1167, subd. (a).)
       Animating this dispute is the possibility that a motion to
quash can interfere with the speedy adjudication of an unlawful
detainer claim. Using such a motion, a defendant makes a
special appearance for the narrow purpose of contesting
personal jurisdiction where the summons is defective. (Greene
v. Municipal Court (1975) 51 Cal.App.3d 446, 451 (Greene); 2
Witkin, Cal. Procedure (5th ed. 2020) Jurisdiction, § 217.) A
plaintiff who files a claim for unlawful detainer has the
substantial benefit of an expedited timeframe for the
defendant’s response. For the defendant, a motion to quash
offers a potential reprieve from this expedited procedure.
Pursuant to section 418.10, filing a motion to quash extends the
defendant’s time to respond to the complaint. (§ 418.10, subd.
(b).) And a motion to quash offers defendants procedural
advantages a demurrer or an appeal of an unlawful detainer
judgment cannot. Writ review is generally unavailable to
challenge a trial court’s decision denying a demurrer. (§§ 1086,
1103; San Diego Gas & Electric Co. v. Superior Court (1996) 13
Cal.4th 893, 912–913 & fn. 17.) But when a trial court denies a
motion to quash service of summons, a defendant can file a
petition for writ of mandate in the reviewing court, which
effectively stays the action and extends the defendant’s time to
respond until after the reviewing court rules on the petition,
thereby granting the defendant additional time to remain in
their residence. (§ 418.10, subd. (c); Butenschoen v. Flaker
(2017) 16 Cal.App.5th Supp. 10, 14.) A defendant appealing an
unlawful detainer judgment is not automatically entitled to a


                                  7
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


stay of proceedings. (§ 1176, subd. (a).) If the court grants the
stay, the defendant must also pay the monthly rental value to
the court as a condition of issuing the stay. (Ibid.) In this way,
a motion to quash — and the subsequent writ review of its denial
— offers an appealing alternative procedure for defendants
concerned that their stay request may be denied or that they are
unable to make monthly payments to the court as a condition of
the stay.
      What Stancil contends here is that any defect in a
complaint renders the unlawful detainer five-day summons
invalid. He urges this court to expand the scope of a motion to
quash far beyond its typical application. But neither the
statutory language nor any other indicia of section 418.10’s
purpose support Stancil’s broad assertion.
      A defendant may serve and file a motion to quash only for
limited purposes. (§ 418.10, subd. (a)(1).) Nothing in the
statutory language turns a motion to quash into a handy all-
purpose tool for taking on the factual support for particular
causes of action or the merits of a complaint, as Stancil suggests.
Why exactly we should understand section 418.10’s language or
purpose to encompass challenges to any conceivable defect in an
unlawful detainer complaint is not something Stancil
persuasively explains.
      We find no support for such a construction. Before the
Legislature enacted the statutory provisions governing motions
to quash service of summons, litigants had to specially appear
and carefully limit their personal jurisdiction challenges, or risk
making a general appearance. In 1955, the Legislature enacted
former section 416.1 et seq., which established a statutory
motion to quash service of summons and provided an automatic


                                  8
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


extension of time for the moving party to plead pending the final
determination of the motion to quash before the trial or
appellate court. (Stats. 1955, ch. 1452, § 1, p. 2639; Stats. 1955,
ch. 1452, § 3, p. 2640; 2 Witkin, Cal. Procedure, supra,
Jurisdiction, § 217.) The purpose of this legislative action was
to correct inadequacies in the law obstructing litigants from
raising jurisdictional objections early in litigation. (McCorkle v.
City of Los Angeles (1969) 70 Cal.2d 252, 257; Note, Special
Appearance in California (1958) 10 Stan. L.Rev. 711, 712.)
      The “obvious purpose” of former sections 416.1 to 416.3
was to permit the defendant to challenge personal jurisdiction
without waiving the right to defend on the merits. (Hartford v.
Superior Court (1956) 47 Cal.2d 447, 452.) Former sections
416.1 to 416.3 were repealed in 1969 and their essential
provisions were transferred to current section 418.10. (See
Stats. 1969, ch. 1610.) At no point has the statutory procedure
to quash service of summons included broad authorization to
employ the statute to challenge defects in the complaint as
opposed to the summons. Essentially, Stancil contends that in
unlawful detainer cases, defendants can use a motion to quash
for purposes not authorized by section 418.10’s language or
purpose. We find no support for Stancil’s position under the
statutory provisions or doctrine governing motions to quash, so
we examine whether the Unlawful Detainer Act justifies
Stancil’s rationale.
                                  B.
      The Unlawful Detainer Act governs the procedure for
landlords and tenants to resolve disputes about who has the
right to possess real property. (Losornio v. Motta (1998) 67
Cal.App.4th 110, 113; Dr. Leevil, LLC v. Westlake Health Care


                                  9
                  STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


Center (2018) 6 Cal.5th 474, 480.) Given the need for quick,
peaceful resolutions of unlawful detainer actions, the statutory
procedures must be strictly adhered to, including the stringent
requirements for service, notice, and filing deadlines.2 (Larson
v. City and County of San Francisco (2011) 192 Cal.App.4th
1263, 1297; Kwok v. Bergren (1982) 130 Cal.App.3d 596, 599–
600 (Kwok).) As particularly relevant here, within five days of
service of the complaint and summons, the defendant must
respond to the complaint with an answer, motion to quash
service of summons for lack of jurisdiction, motion to stay or
dismiss the action for inconvenient forum, motion to dismiss, or
demurrer. (§§ 1167, 1167.3, 1167.4, 418.10, 1170.)
       Stancil asserts a motion to quash service of summons is
the proper procedure to challenge personal jurisdiction where
an unlawful detainer complaint contains any defect or its
allegations are not true. Neither the purpose nor the provisions
of the Unlawful Detainer Act support Stancil’s broad contention.
A plaintiff may file an unlawful detainer complaint under
certain circumstances detailed in section 1161. (Bawa v.
Terhune (2019) 33 Cal.App.5th Supp. 1, 5 [“A tenant is guilty of
an unlawful detainer and may be properly evicted only when the
landlord proves the tenant falls within at least one of the
enumerated circumstances” set forth in § 1161].) Section 1161
specifies a tenant of real property is guilty of unlawful detainer


2
      In contrast to general civil proceedings, the normal
pretrial time periods prescribed by the unlawful detainer
statutes are shorter for a variety of procedures, including the
time to file a responsive pleading to the complaint, respond to
motions to quash and for summary judgment, conduct discovery,
and set the action for trial. (§§ 1167, 1167.3, 1167.4, 1170.5,
1170.8.)


                                  10
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


only in specific circumstances, where the tenant: fails to vacate
after their termination as an employee, agent, or licensee (§
1161, subd. 1; Vargas v. Municipal Court (1978) 22 Cal.3d 902,
906–907); is in default for nonpayment of rent (§ 1161, subd. 2;
Kruger v. Reyes (2014) 232 Cal.App.4th Supp. 10, 16); breaches
a material term of the lease (§ 1161, subd. 3; Boston LLC v.
Juarez (2016) 245 Cal.App.4th 75, 80); commits waste, allows a
nuisance on the premises, or uses the premises for an unlawful
purpose (§ 1161, subd. 4; Freeze v. Brinson (1991) 3 Cal.App.4th
Supp. 1, 3–4); or fails to deliver possession to the landlord after
having given written notice of their intention to terminate (§
1161, subd. 5). For a complaint to sound in unlawful detainer,
it must allege the tenant is guilty of unlawful detainer under
section 1161.
      The Unlawful Detainer Act also sets out pleading
requirements specific to unlawful detainer claims.            The
complaint must be verified; set forth the facts on which the
plaintiff seeks to recover; describe the real property with
reasonable certainty; state the amount of rent in default, if
applicable; and specifically state the method of service of notice
of termination. (§ 1166, subd. (a)(1)–(5).) 3




3
      A lessor must provide the tenant a three-day notice to pay
rent or quit, and proper service of that notice is an essential
prerequisite to a judgment in the lessor’s favor pursuant to
section 1161, subdivision 2. (Palm Property Investments, LLC v.
Yadegar (2011) 194 Cal.App.4th 1419, 1425.) The plaintiff may
not obtain judgment for possession absent evidence the notice
was properly served in compliance with the requirements of
section 1162.      (Liebovich v. Shahrokhkhany (1997) 56
Cal.App.4th 511, 513.)


                                  11
                  STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


      No provision of the Unlawful Detainer Act expressly
authorizes a defendant to use a motion to quash to challenge any
defect contained in an unlawful detainer complaint, such as
failure to comply with section 1166’s pleading requirements.
Even section 1167.4, which pertains to motions to quash service
of summons, specifies only the time restrictions for a defendant
to make, file, and serve the motion. This provision expressly
references motions as provided for in section 418.10, subdivision
(a), but does not set forth any alternative grounds on which a
defendant may file a motion to quash to challenge any defect in
an unlawful detainer complaint. (§ 1167.4.) We find no support
in the Unlawful Detainer Act for Stancil’s broad assertion that
a motion to quash service of summons affords a defendant a
means through which to challenge any conceivable defect on the
face of an unlawful detainer complaint, let alone the veracity of
the plaintiff’s allegations.
                                  C.
      The unique context of unlawful detainer does not
transform a motion to quash to encompass challenges to the
merits of a complaint, as Stancil suggests. Instead, the motion
to quash remains a limited procedural tool appropriate where
the court lacks personal jurisdiction because the statutory
requirements for service of process are not fulfilled or the
summons is defective. (§§ 410.50, 412.20; Honda Motor Co.,
supra, 10 Cal.App.4th at p. 1048.) A defendant may not use a
motion to quash service of summons under section 418.10,
subdivision (a)(1) to contest any conceivable defect or the merits
of the allegations contained in an unlawful detainer complaint.
A defendant may instead make use of other motions: a




                                  12
                  STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


demurrer, motion to strike, or answer.4 Our conclusion is
grounded in a sensible reading of the relevant statutes and the
case law addressing motions to quash in the unlawful detainer
context.
       What we also conclude is that a defendant may file a
motion to quash under section 418.10, subdivision (a)(1) for lack
of personal jurisdiction where the unlawful detainer five-day
summons is defective because it is not supported by the
accompanying complaint. Personal jurisdiction is conferred only
where the statutory requirements for service of process are
fulfilled, so an unlawful detainer defendant may use a motion to
quash a defective summons. (See MJS Enterprises, Inc. v.
Superior Court (1984) 153 Cal.App.3d 555, 557 [explaining that
“[s]ervice of a substantially defective summons does not confer
jurisdiction over a party”].) Valid service of process in an
unlawful detainer case requires that the plaintiff serve on the
defendant the five-day summons unique to unlawful detainer
cases alongside a complaint that pleads a claim for unlawful
detainer as defined in section 1161. No unlawful detainer
summons — and no five-day response timeline — is possible if

4
      For example, a defendant who decides to waive the
opportunity to contest personal jurisdiction may instead file a
demurrer or answer to challenge a complaint for failure to state
facts sufficient to constitute a cause of action. (§ 430.10, subd.
(e).) More specifically, a defendant may object to a complaint
that does not adhere to the pleading requirements of section
1166 by demurrer. (§ 430.30, subd. (a).) A defendant seeking to
challenge the factual allegations contained in an unlawful
detainer complaint may do so with an answer. (§ 430.30, subd.
(b).) And, a defendant who does not consent to the court’s
jurisdiction may file a motion to quash and simultaneously
answer, demur, or move to strike the complaint. (§ 418.10, subd.
(e).)


                                  13
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


it’s supported by a complaint that, for example, only alleges a
completely different cause of action, such as a contract or tort
claim rather than an unlawful detainer claim.
      The abbreviated five-day summons period obviously
provides a great benefit to the unlawful detainer plaintiff. But
the statute conferring that benefit also constrains. A plaintiff
who does not assert an unlawful detainer action in accordance
with the requirements of section 1161 may not take advantage
of the accelerated summons period exclusive to unlawful
detainer claims. (See Greene, supra, 51 Cal.App.3d 446, 451–
452 [explaining the unlawful detainer five-day summons was
inappropriate in that case “because the complaint, if it states a
cause of action at all, states it on a theory other than unlawful
detainer”].) An unlawful detainer action “ ‘is a statutory
proceeding and is governed solely by the provisions of the
statute creating it’ ” so a plaintiff’s action to recover possession
of real property is only an action for unlawful detainer where
the plaintiff strictly follows the statutory requirements. (Kwok,
supra, 130 Cal.App.3d at p. 600.) Where a complaint lacks even
the allegations minimally necessary to meet the requirements
for unlawful detainer claims under section 1161, the complaint
cannot support the five-day summons unique to unlawful
detainer actions. Because the use of the unlawful detainer five-
day summons would then be unauthorized, such summons, even
if properly served, would not confer personal jurisdiction. In
these circumstances, the defendant may decide to use a motion
to quash for lack of personal jurisdiction to challenge the
unlawful detainer five-day summons as improper because it was
served alongside a complaint that does not allege an unlawful
detainer claim as defined in section 1161. What a defendant
may not do is deploy a motion to quash to dispute the merits of


                                  14
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


the complaint’s allegations or argue the complaint fails to satisfy
the requirements of section 1166.
      Our conclusion also harmonizes the existing case law
addressing challenges to personal jurisdiction based on defects
in an unlawful detainer complaint or summons. Stancil urges
us to conclude that Delta Imports authorizes his expansive
interpretation that a motion to quash may be used to challenge
any defect in an unlawful detainer complaint. We decline to
adopt Stancil’s position and instead conclude a defendant may
choose to use a motion to quash to challenge an unlawful
detainer five-day summons served alongside a complaint that
does not allege an unlawful detainer claim under section 1161.
      Delta Imports and other subsequent appellate decisions
approved of defendants using motions to quash service of
summons to challenge unlawful detainer complaints. (Parsons
v. Superior Court (2007) 149 Cal.App.4th Supp. 1; Garber v.
Levit (2006) 141 Cal.App.4th Supp. 1.) But commentators and
practitioners alike have addressed the tension between Delta
Imports and the more recent decision in Borsuk, which expressly
disagreed with Delta Imports’ holding that a “defendant can test
whether the complaint states a cause of action for unlawful
detainer and, thereby supports a five-day summons.” (Delta
Imports, supra, 146 Cal.App.3d at p. 1036; Weil & Brown Cal.
Practice Guide: Civil Procedure Before Trial (The Rutter Group)
4:417.)
      In Delta Imports, the defendants filed a motion to quash
service of summons arguing the complaint could not support the
five-day unlawful detainer summons. (Delta Imports, supra,
146 Cal.App.3d at p. 1035.) The Court of Appeal explained that
where a plaintiff claims the defendant breached the lease, the


                                  15
                  STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


unlawful detainer complaint must also allege the plaintiff’s
compliance with the notice requirements of section 1161,
subdivision 3. (Delta Imports, at p. 1036.) The Court of Appeal
examined the face of the complaint and determined it did not
contain any of the allegations regarding notice as required by
section 1161, subdivision 3. (Delta Imports, at p. 1036.) Under
the circumstances of that case, the Court of Appeal concluded
the complaint was not one for unlawful detainer, and therefore
could not support the five-day summons. (Id. at pp. 1035–1036.)
The Court of Appeal remanded the case and directed the
superior court to issue a peremptory writ of mandate directing
the municipal court to quash service of process on the plaintiffs.
(Id. at p. 1037.)
      What the Court of Appeal reasoned in its brief opinion is
that “[a] motion to quash service is the only method by which
the defendant can test whether the complaint states a cause of
action for unlawful detainer and, thereby, supports a five-day
summons.” (Delta Imports, supra, 146 Cal.App.3d at p. 1036.)
Stancil erroneously reads this statement as other unlawful
detainer defendants sometimes have:           as authorizing a
defendant to challenge a complaint using a motion to quash.
This abridged reading erroneously focuses on testing the
complaint and ignores the Court of Appeal’s conclusion
regarding the propriety of the five-day summons. A careful
reading of Delta Imports reveals the Court of Appeal deemed the
motion to quash appropriate because the underlying complaint
did not adhere to the requirements set forth in section 1161,
subdivision 3. The complaint at issue was not one for unlawful
detainer and could not support issuance of the unlawful detainer
five-day summons.



                                  16
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


      Delta Imports relied on Greene, supra, 51 Cal.App.3d 446.
The Court of Appeal in Greene held that an unlawful detainer
five-day summons did not confer personal jurisdiction when the
accompanying complaint — though labeled as a complaint for
unlawful detainer — in fact alleged nothing more than a claim
for breach of a contract for the purchase of real property. (Id. at
p. 449.) The Greene court reasoned the plaintiff improperly used
the section 1167 unlawful detainer five-day summons alongside
a complaint that pled something “other than unlawful detainer.”
(Id. at pp. 451–452.)        The court deemed the summons
“substantially defective in illegally purporting to shorten
defendants’ time to plead” and concluded the court did not
acquire personal jurisdiction over the defendants. (Id. at p. 452.)
       Relying on Greene, the Delta Imports court concluded that
“[i]f the underlying complaint fails to state a cause of action for
unlawful detainer, then use of the five-day summons is improper
and the defendant is entitled to an order quashing service as a
matter of law.” (Delta Imports, supra, 146 Cal.App.3d at p.
1035, citing Greene, supra, 51 Cal.App.3d at pp. 451–452.)
Greene and Delta Imports clarify that where a five-day summons
is served with a complaint that fails to allege the defendant is
guilty of unlawful detainer as defined in section 1161 or alleges
a completely different cause of action, the summons is defective
and may be challenged by a motion to quash under section
418.10, subdivision (a)(1).
      Thirty-two years later, the Court of Appeal decided
Borsuk. There, the defendant filed a motion to quash, asserting
the court lacked jurisdiction over her because the lessor failed
to properly serve her with the three-day notice to pay or quit.
(Borsuk, supra, 242 Cal.App.4th at p. 610.) The court held that
a defendant may not use a motion to quash to contest whether a

                                  17
                   STANCIL v. SUPERIOR COURT
                   Opinion of the Court by Cuéllar, J.


landlord properly served the requisite three-day notice to pay or
quit. (Id. at pp. 609–610.) In reaching that conclusion, the
Borsuk court rejected the reasoning of Delta Imports, explaining
the case had created confusion among practitioners and finding
its “broad declaration that a motion to quash is the proper way
to contest whether an unlawful detainer complaint states a
cause of action, and to challenge service of a notice to pay or quit,
is not supportable.” (Borsuk, at p. 612.)
      What these appellate courts held is not in conflict: under
Delta Imports, a defendant may use a motion to quash to
challenge service of summons on the ground the accompanying
complaint lacks even the minimal allegations required under
section 1161. Under Borsuk, a defendant may not use a motion
to quash service of summons to contest the truth of the
complaint’s allegations.      The Borsuk court was unduly
dismissive of the reasoning in Delta Imports and conflated the
absence of a minimally-necessary allegation under section 1161
with the truth of the allegation. But because the defendant did
not challenge the unlawful detainer five-day summons as
defective and unsupported by the complaint, the Borsuk court
correctly deemed her motion to quash improper.
      Delta Imports had a more specific holding, supported by a
more narrowly tailored logic, than what the appellate court in
Borsuk understood: the defendant used a motion to quash to
contest the unlawful detainer five-day summons as defective
because the accompanying complaint did not allege the
defendant was guilty of unlawful detainer as defined in section
1161, subdivision 3. The complaint at issue in Delta Imports
lacked the necessary notice allegations required under section
1161, subdivision 3, so the complaint was not one for unlawful
detainer. In contrast, the defendant in Borsuk sought to

                                   18
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


challenge the truth of the plaintiff’s notice allegations with a
motion to quash. (Borsuk, supra, 242 Cal.App.4th at p. 610.)
      Having reviewed these cases, we glean two related
conclusions. First, a motion to quash service of summons under
section 418.10 is as limited in unlawful detainer actions as it is
in other civil actions: to challenge the service of process as
improper or the summons as defective. These cases do not
support Stancil’s contention that if the complaint is faulty in any
conceivable way, the five-day summons cannot confer personal
jurisdiction. Nor do they expand the scope of a motion to quash
in the unlawful detainer context. A more sensible conclusion is
that proper service of process under sections 412.20 and 1167,
providing a copy of the summons and complaint to the
defendant, confers personal jurisdiction in an unlawful detainer
case. (§ 410.50.)
      These cases also support a second, equally important
conclusion: that a defendant may properly use a motion to
quash to challenge personal jurisdiction in an unlawful detainer
case. Section 418.10 authorizes a motion to quash only where
the summons is improper, or the service of process is defective.
Accordingly, an unlawful detainer defendant may properly file
a motion to quash to contest a summons. The accelerated five-
day summons required under section 1167 is applicable only in
unlawful detainer cases. So where the summons instructs the
defendant to respond in five days but is not accompanied with a
complaint for unlawful detainer, the summons is improper and
may be challenged via a motion to quash. A complaint that fails
to even allege the defendant is guilty of unlawful detainer, as
defined in the relevant subdivision of section 1161, cannot
support the five-day summons exclusive to unlawful detainer
cases. In those limited circumstances, which we expect to arise

                                  19
                  STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


infrequently, an unlawful detainer defendant may choose to use
a motion to quash to challenge the summons as improper. Our
holding does not foreclose a defendant from consenting to the
court’s jurisdiction and responding to the five-day summons
using a different procedural tool, like a demurrer or answer
(§§ 430.10, 430.30).    Nor does it stop a defendant from
simultaneously challenging personal jurisdiction and the
sufficiency of the complaint by filing a motion to quash as well
as a demurrer, answer, or motion to strike (§ 418.10, subd. (e)).
                                  D.
       Stancil’s arguments in this case underscore the need for
clarity about the statutory requirements for unlawful detainer
complaints. Stancil does not allege that the City’s complaint
cannot support the unlawful detainer five-day summons. Nor
does he identify a defect with the summons or service of process.
Instead, he challenges the truth of the City’s allegation that it
has the right to terminate his rental agreement. Stancil’s
challenge to the City’s complaint is therefore improperly raised
on a motion to quash. We conclude that a motion to quash
service of summons is not the proper procedure for Stancil to
challenge the merits of the allegations contained in the City’s
unlawful detainer complaint.
      Under the relevant statutory provisions, the speedy
adjudication of unlawful detainer cases for lessors is balanced
by ensuring their strict adherence to the rigorous requirements
for service and notice. But a motion to quash or set aside the
summons pursuant to section 418.10 does not, and cannot
address every issue with an unlawful detainer complaint. In the
context of unlawful detainer, as in other proceedings, a motion
to quash remains a procedural tool to challenge personal


                                  20
                   STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


jurisdiction. A defendant may use a motion to quash where the
unlawful detainer five-day summons is unsupported by the
accompanying complaint because it is not one for unlawful
detainer.
       The superior court was right when it found Stancil
improperly used a motion to quash to argue the City didn’t have
the right to terminate his rental agreement. Unlawful detainer
is a special procedure available only for a limited purpose, but
so is a motion to quash. Had the trial court concluded otherwise,
it would have effectively countenanced the use of a motion to
quash as a means of disputing the truth of the allegations in the
complaint. Instead, a motion to quash service of summons
permits a defendant to challenge the court’s jurisdiction where
the service of process is defective, or the unlawful detainer five-
day summons is accompanied by a complaint that is not one for
unlawful detainer because it fails to allege the defendant is
guilty of unlawful detainer pursuant to the relevant subdivision
of section 1161 or alleges a different cause of action, like breach
of contract. This holding does not foreclose an unlawful detainer
defendant from using other procedural tools like a demurrer to
challenge the sufficiency of an unlawful detainer complaint.
Nothing compels a defendant to challenge personal jurisdiction
using a motion to quash. And a defendant may simultaneously
file a motion to quash, contesting the court’s jurisdiction, and a
demurrer, without making a general appearance. (§ 418.10,
subd. (e).) We therefore decline to adopt Stancil’s position that
a motion to quash service of summons may be used to dispute
the truth of the allegations in an unlawful detainer complaint.




                                  21
                  STANCIL v. SUPERIOR COURT
                  Opinion of the Court by Cuéllar, J.


                                 III.
       Motions to quash service of summons provide defendants
with an important tool to quickly challenge personal jurisdiction
without waiving the right to defend on the merits or risking
entry of default. The unlawful detainer statutes reflect the
importance of resolving landlord-tenant disputes quickly.
Rather than expanding the limited scope of motions to quash in
the unlawful detainer context, the purpose and rationale of
these statutes reinforces the need for such limitations. We
therefore conclude that a motion to quash service of summons
can’t be used to challenge any conceivable defect or the truth of
the allegations contained in an unlawful detainer complaint. A
motion to quash service of summons permits a defendant to
challenge personal jurisdiction where the summons is improper
or the statutory requirements for service of process are not
fulfilled. In the context of unlawful detainer, a defendant may
properly file a motion to quash to challenge an unlawful
detainer five-day summons accompanied by a complaint that
fails to include even the minimal allegations necessary to justify
an unlawful detainer action as defined in section 1161.
Defendants still have at their disposal a variety of other
procedural tools, such as a demurrer, a motion to strike, an
answer, a motion for judgment on the pleadings, or a motion for
summary judgment. A defendant is free to use those procedural
tools instead of a motion to quash to challenge the complaint as
inadequate or contest the truth of the complaint’s allegations.
      We affirm the Court of Appeal’s denial of writ relief from
the superior court’s order. We conclude the superior court was
correct in its determination that Stancil’s motion to quash was
not the proper procedure to argue the City is not a proper
plaintiff. We deny Stancil’s writ and request for relief, and we

                                  22
                 STANCIL v. SUPERIOR COURT
                 Opinion of the Court by Cuéllar, J.


discharge the order to show cause. The case is remanded to the
First District Court of Appeal with directions to remand to the
superior court for further proceedings.
                                                       CUÉLLAR, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
KRUGER, J.
GROBAN, J.
JENKINS, J.




                                 23
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion Stancil v. Superior Court
__________________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding XX
Review Granted (published)
Review Granted (unpublished)
Rehearing Granted

__________________________________________________________________

Opinion No. S253783
Date Filed: May 3, 2021
__________________________________________________________________

Court: Superior
County: San Mateo
Judge: Susan L. Greenberg
__________________________________________________________________

Counsel:

Thorsnes Bartolotta McGuire, Vincent J. Bartolotta, Jr., Karen R.
Frostrom, Neal A. Markowitz, David E. Kleinfeld; Madden Law Office
and Alison Madden for Petitioner.

Matthew Warren, Madeline Howard, Crystal Sims and Richard A.
Rothschild for Western Center on Law & Poverty as Amicus Curiae on
behalf of Petitioner.

No appearance for Respondent.

Burke, Williams & Sorensen, Michelle Marchetta Kenyon, Kevin D.
Siegal, Randall G. Block and Maxwell Blum for Real Party in Interest.

Heidi Palutke; Dowling & Marquez and Curtis F. Dowling for
California Apartment Association as Amicus Curiae on behalf of Real
Party in Interest.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Karen Frostrom
Thorsnes Bartolotta McGuire
2550 Fifth Ave., #1100
San Diego, CA 92103
(619) 236-9363

Madeline Howard
Western Center on Law & Poverty
3701 Wilshire Blvd., #208
Los Angeles, CA 90010
(213) 235-2628

Kevin D. Siegel
Burke, Williams & Sorensen, LLP
1901 Harrison St., Ste. 900
Oakland, CA 94612-3501
(510) 273-8806

Curtis F. Dowling
Dowling & Marquez, LLP
625 Market St., 4th Floor
San Francisco, CA 94105
(415) 977-0444